 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 29, International Brotherhood of Boilermak-ers, Iron Ship Builders, Blacksmiths, Forgers &Helpers, ,AFL-CIO and Boston Chimney &• Tower Co:, Inc. and Massachusetts Laborers'District Council and Local Union No. 7,Boston, Massachusetts of the International As-sociation. of Bridge, Structural and OrnamentalIron. Workers. Case, I-CD-6986 December 1984DECISION AND DETERMINATION OF.DISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe charge in this Section 10(k) proceeding was'filed 27 June 1983 -by the Employer, alleging thatthe Respondent, Boilermakers Local 29, violatedSection 8(b)(4)(D) of the National Labor RelationsAct by engaging in proscribed activity with anobject of forcing the Employer to assign certainwork to employees it represents rather than to em-ployees represented by Laborers. The hearing washeld 10 August 1983 before Hearing Officer Benja-min, Smith. -: The National Labor RelatiOns Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONThe Company, a Massachusetts corporation, isengaged in chimney erection and maintenance andannually performs contract work outside the Com-monwealth of Massachusetts valued in excess of$50,000. It also purchases and receives materials di-rectly from points outside the Commonwealth ofMassachusetts valued in excess of $50,000 per year.The parties stipulate, and we find, that the Em-ployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that Boiler-makers Local 29 and the Laborers are labor organi-zations within the meaning of Section 2(5) of theAct.II.THE DISPUTEA. Background and Facts of DisputeRonald G. Plante, at the time of the hearing, wasthe president, owner, and general manager ofBoston Chimney. On 1 June 1978 Boston Chimneyand New England Laborers' District Council en-tered into a collective-bargaining agreement effec-tive from that date through 31 May 1981. ArticleXVIII of The' agreement provides that the contractwill continue in effect on a yearly b†sis absent noti-fication by either party that it desires to change,modify, or terminate the agreement. As of thehearing in this matter, the collective-bargainingagreement was still, in existence. On 7 April 1977the 'Company entered into, a contract with the IronWorkers, which contract was' also in existence asof the 'hearing herein. Boston Chimney has -neverhad a collective-bargaining agreement: with theBoilermakers. -On 7 January 1981 the Company entered -into aOontract with CEA Combustion, Inc. (CEA) for-the design, fabrication, and erection of two chim-neys' at the Brockton Wastewater Treatment Fa--cility in Brockton, Massachusetts. The Employerhas traditionally used employees represented by theLaborers to perform this work. On 13-August 1981Crouse:Combustion Systems, Inc. (Crouse) notifiedBoston Chimney ihat it had taken over the CEA-project and would assume CEA's -contractual- obli-gations. At 'all relevant. times,- Crouse and Boiler-makers -.Local 29 were parties to a 'collective-bar-gaining agreement.In December 1982 Plante received a telephonecall from Boilermakers business agent WilliamCarey inquiring about the Brockton job and whowould be performing the work. When Plante ad-vised Carey he planned to use his "regular employ-ees" (i.e., laborers), Carey responded that therewould be "possible trouble" if Boston Chimney didnot assign the work to members of the Boilermak-ers. Plante informed Carey that he would call himprior to commencing the job. Later in DecemberPlante contacted Carey, told him the anticipatedstarting date of the Brockton job, and offered toemploy one of his certified welders on the project"in an attempt to maintain harmony." Carey reject-ed the offer. Shortly thereafter Plante again calledCarey and offered to assign two of his members tothe project but Carey responded that it was unac-ceptable and that his members would not be per-mitted to work side by side with laborers on thatjob. 2Work on the Brockton project commenced on 3January 1983 with only laborers being assignedwork on the chimneys.3 When the employees ar-One chimney was a prefabricated chimney consisting of a steel jacketwith a refractory lining and the other was an emergency bypass chimneyconsisting of a single wall, stainless steel stack2 Plante admitted that Carey stated he had no problem with BostonChimney utilizing its employees in a supervisory capacity on the job3 Prior to commencing work, Boston Chimney had requested twowelders from the Iron Workers Union, but the welders failed to report tothe jobsite As a result, members of the Laborers Union were used aswelders273 NLRB No. 18 BOILERMAKERS LOCAL 29 (BOSTON CHIMNEY)111rived at the jobsite, they discovered a Boilermakerspicket line at the main entrance. Boston Chimney'sattorney contacted the Boilermakers attorney andrequested that the picket line be removed. Thepicketing ceased the following day. Boston Chim-ney completed the job on 24 February 1983.B. Work in DisputeThe disputed work involves the onsite erectionof two chimneys at the Brockton WastewaterTreatment Facility in Brockton, Massachusetts.C.Contentions of the PartiesThe Employer and the Laborers contend thatthe work in dispute should be assigned to employ-ees the Laborers' District Council represents, argu-ing that the Employer's preference, economy,safety and efficiency, and the Laborers contractwith the Employer favor such an award. Further,they contend that the Employer's past practice sup-ports an award assigning the work to members ofthe Laborers.•- Boilermakers Local 29 argues that there is nogenuine dispute as the work involved has beencompleted, that Plante testified generally as to thefactors he considers in making work assignmentsrather than stating precisely what he relied on inmaking the work assignment to the Brocktonproject, that Plante did not follow his normal prac-tice in assigning employees to the subject job, andthat the Employer and the Laborers have failed tosupport their claim that economy, safety, skill, orpractice favor the award they seek.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that ,Section 8(b)(4)(D) has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.No party contends that there is an agreed-uponmethod for voluntary adjustment of the dispute towhich all parties are bound.As stated above, Boilermakers Local 29 estab-lished and maintained a picket line at Boston Chim-ney's Brockton jobsite upon learning that the Em-ployer had assigned the disputed work to employ-ees represented by another union. We find that anobject of Boilermakers' conduct was to force theEmployer to assign the disputed work to employ-ees it represents.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act.4 Accordingly, we find that thedispute is properly before the Board for determina-tion.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1 743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Collective-bargaining agreementThe Employer, as stated above, is signatory to acollective-bargaining agreement with the Laborers.Article II of the contract recognizes the Laborersas the exclusive bargaining agent for all employeesof the Employer performing such work as pointing,rebuilding, waterproofing, coating, sandblasting,painting, welding, rigging, demolition, erection ofstacks, and installation of permanent platforms, lad-ders, safety climbing equipment, and concrete caps.Article I, section 1 of the agreement provides thatthe contract is in effect within the boundaries ofthe New England States and covers all field con-struction, demolition, plant-type construction, andother construction work, coming within the tradejurisdiction of the Union, resulting from decisionsof †public and private tribunals, or resulting fromtrade or area practice. Finally, the contract re-quires that the Employer make all work assign-ments in accordance with the provisions of theagreement.The Employer does not have a contract with theBoilermakers.Accordingly, we find that the collective-bargain-ing agreement favors assignment of the work indispute to employees represented by the Laborers.2. Company preference and past practiceAlthough Boilermakers Local 29 has claimed thedisputed work, Plante testified that the Employerhas utilized its employees (laborers) almost exclu-sively ("ninety-nine and nine-tenths of the time") to4 We find no merit in the Respondent's claim that there is no longer agenuine dispute because the work involved is completed The dispute isnot moot absent evidence that the dispute will not arise again if the Em-ployer later performs similar work in the Boilermakers' Jurisdiction Boil-ermakers Local 744 (Williams Crane Service), 232 NLRB 164 (1977) 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDperform the work of erecting chimneys since theEmployer entered into a collective-bargaining rela-tionship with the Laborers in 1978. Plante estimat-ed that the Employer erected approximately 125chimneys in the 5-year period preceding the hear-ing in this matter.5We find the history of the Employer's past prac-tice favors an award to employees the Laborersrepresent.3. Relative skillsPlante testified that the average number of yearsBoston Chimney's employees have worked for theEmployer is in excess of 10•two particular em-ployees (of a total of about 5 to 10) have been withthe Company for more than 25 years. Plante fur-ther testified that the firm never had a fatal acci-dent and has an unblemished safety record. BostonChimney's employees are familiar with the scaf-folding used by the Company and the proceduresand safety precautions which must be observed toperform the disputed work without accidents. TheBoilermakers Union presented no evidence con-cerning the ability of employees represented by itto perform the disputed work. Accordingly, wefind this factor favors assigning the disputed workto employees the Laborers represent.4.Employer assignment and preferenceThe Employer assigned the work in dispute to,and prefers that it be performed by, employees rep-resented by the Laborers. This factor favors anaward to these employees.5.Economy and efficiency of operationsAlthough the Employer and the Laborers arguethat it is more economical and efficient to have la-5 Plante acknowledged that he utilized ironworkers on occasion overthe years for performing welding work on steel permanent scaffoldingand prefabricated refractory-lined chimneys As of the hearing, BostonChimney employed at least one certified welder, a member of the Labor-ers Unionborers perform erection work rather than boiler-makers, they failed to submit evidence establishingthe manner in which utilizing laborers would resultin more efficient operations. Therefore, this factorfavors neither group of employees.ConclusionsAfter considering all the relevant factors, weconclude that employees represented by the Labor-ers are entitled to perform the work in dispute. Wereach this conclusion relying on the applicable col-lective-bargaining agreement, past practice, and theEmployer's assignment and preference. In makingthis determination, we are awarding the work toemployees represented by the Laborers, but not tothat Union or its members. The current determina-tion is limited to the particular controversy thatgave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Boston Chimney & Tower Co.,Inc. represented by Massachusetts Laborers' Dis-trict Council are entitled to perform the chimneyerection work at the Brockton Wastewater Treat-ment Facility in Brockton, Massachusetts.2.Local 29, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers &Helpers, AFL-CIO is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceBoston Chimney & Tower Co., Inc. to assign thedisputed work to employees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local 29, Interna-tional Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers, AFL-CIO shall notify the Regional Director for Region1 in writing whether it will refrain from forcingthe Employer, by means proscribed by Section8(b)(4)(D), to assign the disputed work in a mannerinconsistent with this determination.